DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/469,292 filed on 06/13/2019 is presented for examination. As per the remarks of 06/13/2019, claims 1-5, 11 and 12 have been amended. Claims 1-13 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park Soo Young, (hereinafter, Park) (KR20130142807).
With respect to claim 1, Park discloses a method for estimating a state of charge (SOC) of an energy storage system (ESS), the method comprising: a first step of (Para. # 0046); a second step of determining a charge/discharge state on the basis of the current and voltage measured in the first step (Para. # 0047); a third step of deriving a state of charge (SOC) parameter according to the charge state or discharge state determined in the second step (See Para. # 0048); and a fourth step of estimating the state of charge (SOC) of the energy storage system on the basis of the state of charge (SOC) parameter derived in the third step (Para. # 0051). 
With respect to claim 2, Park discloses the method for estimating a state of charge (SOC) of an energy storage system as describe above, wherein the first step to the fourth step are repeated for a predetermined estimation period (Para. # 0049 and 0054).  
With respect to claim 3, Park discloses the method for estimating a state of charge (SOC) of an energy storage system, wherein in the third step of deriving the state of charge (SOC) parameter, the state of charge (SOC) parameter is further derived on the basis of the temperature measured in the first step and the state of charge (SOC) estimated during a previous estimation period (Para. # 0022 and 0023). 
With respect to claims 4 and 5, Park discloses the method for estimating a state of charge (SOC) of an energy storage system, wherein the state of charge (SOC) is estimated using a current integrating method and a previously estimated state of charge (SOC) is set to the state of charge (SOC) estimated during the previous estimation period (Para. # 0026).
With respect to claims 6 and 9, Park discloses a method for estimating a state of charge (SOC) of an energy storage system (ESS), the method comprising: a state (Para. # 0047); a state-of-charge (SOC) estimation step of estimating states of charge (SOCs) respectively based on a current integrating method and a voltage modeling technique by applying the current, voltage, and temperature measured in the state measurement step to the current integrating method and the voltage modeling technique (Para. # 0026); an error range comparison step of comparing a difference between the state of charge of the current integrating method and the state of charge of the voltage modeling technique estimated in the state-of-charge (SOC) estimation step to determine whether the difference exceeds a predetermined error range (Para. # 0002-0014:of estimating a state of a battery capacity according to an embodiment includes the steps of checking a polarization voltage of a battery; at least one of battery charging and discharging states based on the checked result; estimating a capacity state (SOC) of the battery for each of the determined states. The system complexity and computation speed may be improved by differently estimating the battery capacity state (SOC) according to the battery power state (charging/discharging) in which the charging and discharging states are determined based on the polarized voltage; minimizing error, etc.); and a final state-of-charge (SOC) calculation step of calculating, when the difference between the state of charge (SOC) of the current integrating method and the state of charge (SOC) of the voltage modeling technique exceeds the predetermined error range in the error range comparison step, a final state of charge (SOC) by applying a predetermined weight to the state of charge of the current integrating method and the state of charge of the voltage modeling technique (See Para. # 0048 and 0051).
With respect to claims 7 and 10, Park discloses the method for estimating a state of charge (SOC) of the energy storage system, wherein the state-of-charge (SOC) (para. # 0048); and a voltage state-of-charge (SOC) estimation step of estimating the state of charge (SOC) of the energy storage system by applying the current, voltage, and temperature measured in the state measurement step to the voltage modeling technique (Para. # 0046). 
With respect to claims 8 and 11-13, Park discloses the method for estimating a state of charge (SOC) of the energy storage system, wherein the error range comparison step comprises an estimation number-of-times comparison step of comparing a current state-of-charge (SOC) estimation step with a predetermined number of times of estimation to determine whether the current state-of-charge (SOC) estimation step exceeds the predetermined number of times of estimation (Para. # 0026), wherein when the current state-of-charge (SOC) estimation step exceeds the predetermined number of times of estimation, the final state-of-charge (SOC) calculation step is performed (Para. # 0054). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859